DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 2017/0190476).
Regarding claim 1, Goto discloses a recloseable package comprising: (a) a first and second sidewall (12) joined along respective sidewall edges and a bottom to form a package with an open mouth; and (b) a recloseable zipper closure (X) positioned adjacent the mouth, comprising: (i) a first track (222) comprising an interlocking profile, the first track further comprising a grasping flange (Fig. 1, at 22) having a free end positionable both above and below the interlocking profile; and an attachment flange (Fig. 3, at 22) being below the interlocking profile, the first track attached to the first sidewall at an anchored portion on the attachment flange; the grasping flange being unattached to the first sidewall between the sidewall edges; and (ii) a second track (212) comprising a complementary interlocking profile, the second track attached to the second sidewall; wherein the grasping flange is freely movable and unattached to the first sidewall a complete distance between the sidewall edges, and wherein when the package is in a closed condition (Fig. 17) with the interlocking profiles mated, a surface of the grasping flange can oppose (Fig. 17) a surface of the attachment flange. See Figs. 1-3.
Regarding claim 11, Goto discloses a recloseable zipper pouch comprising: (a) a surrounding wall having a closed bottom, first and second opposite sides, and first and second opposing wall panels (12) between the first and second opposite sides, and an open mouth defined by terminal ends of the first and second opposing wall panels; the surrounding wall defining an interior volume therein; (b) a recloseable zipper closure (X) between the terminal ends and the closed bottom; the zipper closure providing selective access to the interior volume through the mouth; the zipper closure including: (i) an attachment flange (Fig. 3, at 22) having an inner surface and an outer surface; (ii) a first zipper profile member (222) extending from the outer surface of the attachment flange and extending toward the second wall panel; (i) the attachment flange being secured to the first wall panel along only an anchored portion of the inner surface and being free of attachment to the first wall panel at a region behind the first zipper profile member (Fig. 3); (ii) a second zipper profile member (222) secured to the second wall panel and extending toward the first wall panel and in a location to engage the first profile member; (iii) the first and second profile members being constructed and arranged to selectively interlock when pressed together and unlock when forced apart; and (c) an adjustable grasping flange (Fig. 1, at 22) integral with the attachment flange and being capable of being positionable (when bent) between the attachment flange and the first wall panel; (i) the grasping flange having a free end, a first surface, and an opposite second surface; (ii) the grasping flange capable of (bendable) being adjustable between a hidden position and a closure-opening position; (A) the hidden position including the free end being capable of being located between the attachment flange anchored portion and the first zipper profile member, and the first surface being adjacent the inner surface of the attachment flange; and (B) the closure-opening position including the first surface of the grasping flange pulled away from the inner surface of the attachment flange; wherein the grasping flange is freely movable and free of attachment to the first wall panel at the region behind the first zipper profile member for a complete distance between the first and second opposite sides of the surrounding wall; and wherein when the package is in a closed condition with the first and second profile members interlocked, the first surface of the grasping flange can oppose (Fig. 17) the inner surface of the attachment flange. See above and Figs. 1-3.
Regarding claim 25, the grasping flange (Fig. 1, at 22) is unattached to the first sidewall a complete distance between the sidewall edges. It is the Office’s position that the grasping flange ends anywhere before the attachment flange. See Fig. 3.
Regarding claim 27, the attachment flange is free of attachment to the first wall panel at the region behind the first zipper profile member for a complete distance between the first and second opposite sides of the surrounding wall. See Figs. 1-3.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied above.
Regarding claims 4 and 14, Goto discloses the claimed invention except for the opening located less than 3 mm from the grasping flange. It would have been an obvious matter of design choice to locate the opening less than 3 mm from the grasping flange, since Applicant has not disclosed that such a specific distance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the distance disclosed by Goto. 

Claims 2, 3, 5-10, 12, 13, 15-20, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied above in further view of Steele (US 2017/0217650).
Regarding claim 2, Goto does not disclose an opening as claimed. Steele, which is drawn to a package, discloses a first sidewall that defines an opening (Figs. 27-29) capable of being sized to provide access to a portion of a grasping flange by one or more fingers from a position outside of the package, and a second sidewall is free of openings. See Figs. 27-29. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an opening, as disclosed by Steele, on the package of Goto in order to facilitate the handling and carrying of the package.  
Regarding claim 3, the opening is located in the first sidewall spaced from the sidewall edges and adjacent to the first track. See Steele, Figs. 27-29. 
Regarding claim 5, the opening comprises one of a slit, perforation, or gap in the first sidewall. See Steele, Figs. 27-29.
Regarding claim 6, Goto does not disclose the tab as claimed. Steele discloses a first sidewall that includes a tab (Fig. 28, near 112) extending from a remaining portion of the first sidewall, and a gap (Fig. 29) is capable of being between the tab and the remaining portion of the first sidewall in communication with the opening. See Figs. 27-29. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the tab of Steele on the package of Goto in order to facilitate the handling and carrying of the package. 
Regarding claims 7-9, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an arch shape as claimed, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 10, it would have been an obvious matter of design choice to have the tab extend a distance of greater than 50% along the zipper closure between the sidewall edges since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 12, 13 and 15-19, Goto as modified above sufficiently discloses the claimed invention. 
Regarding claim 20, it would have been an obvious matter of design choice to have the tab extend a distance of greater than 50% along the zipper closure between the sidewall edges since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 26, the opening is directly over in covering relation to the grasping flange. See Goto, Figs. 1-3.  
Regarding claim 28, the opening is directly over in covering relation to the grasping flange. See Goto, Figs. 1-3.  

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. It is the Office’s position that the latest amendments with the limitation of “a surface of the grasping flange oppos[ing] a surface of the attachment flange” is still anticipated by Goto. See Above. Ultimately, even the slightest bend in the grasping flange would have a surface that “opposes” the attachment flange.  Further structural clarification is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734